              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STACEY L. SCHMADER, et al.,               :    Civil No. 1:20-CV-00067
                                          :
            Plaintiffs,                   :
                                          :
            v.                            :
                                          :
THOMAS ALAN LINZEY, et al.,               :
                                          :
            Defendants.                   :    Judge Jennifer P. Wilson

                                     ORDER
      AND NOW, on this 22nd day of January, 2020, pursuant to the status

conference conducted on January 22, 2020, IT IS ORDERED that the hearing on

Plaintiffs’ motion for a temporary restraining order currently scheduled for January

30, 2020 is CONTINUED pending the referral of this matter to United States

Magistrate Judge Martin C. Carlson. The hearing shall be rescheduled, if

necessary, upon the completion of the parties’ conference with Judge Carlson. IT

IS FURTHER ORDERED that all briefing deadlines related to Plaintiffs’ request

for a temporary restraining order are CONTINUED pending the parties’

conference with Judge Carlson.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
